Title: From Abigail Smith Adams to Harriet Welsh, 18 March 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



dear Harriot
Quincy March 18th 1814

The Sermon’s were returnd without my thanks which should have accompanied them, with expressions of pleasure confirmation and improvement, which I derived from the perusal of them. they discover a maturity of thought reflection, and research which do honourto the writer.
Your society have every prospect, of consolation from the Character, tallents, and Superiour endowments of their present pastor, for the loss they sustaind in a spirit, too Etherial to dwell long upon Earth, but whose mantle appears to have fallen upon his successor. Long may he be continued to you, in contradiction to the poet that
“A Blaize betokens Brevity of Life”
I share largely in your anxiety, and solicitude for the Friend of your heart, and the solace of my declineing years—could I know him—as she is known, and be assured of affections, “ever even” of a Heart as pure, a temper as mild, a disposition as conciliating, a piety as maternal I could yeald her less reluctantly. All these good and amiable qualities may exist, but they are rare, and as yet, I am almost a stranger to him who solicists my treasure for Life I feel not only my own responsibility, but that of the dear departed Gaurdian, who rests in the Tomb.
Into the Bosom of a Mother, a daughter may daughter may repose her confidence, destitute of that resource Caroline committed to her Father her destiny. She has received a most kind an affectionate return. From Mr ——— a Letter, “warm from the heart, and faithfull to its fires.”
and now I consider the die, as cast and she must say with St paul, Behold I go bound to ——— not knowing the things which may befall me.”
To see and know that she was happily setled in Life, altho so far seperated from me, when Age and increasing infirmities, assure me, that here I have no abideing place, will be a solace to me, to have left her destitute of a protector, would have increased my anxiety.
I place much dependence upon her Brothers attachment and Friendship, and the Character which he gives of him, from an early acquaintance with him, an only Son, with an independence of fortune: discreet and regular in his habits; not in the least given to expence, or fashionable pleasure, if he had been, would he have been captivated, with Caroline; whose Beauty could not attract, and to whose fortune, or expectations he could be no stranger to,
Caroline when she sees you will make to you what communications she pleases—
I have in confidence unbosond myself to you, no one of the family have been acquainted with the subject, but the p.t. When the Gentleman makes a second visit it will not be any longer necessary to keep Silence, the distance readers many things proper, which would not be so, if the parties were where “thought, could meet thought” and a constant intercourse assimilate their minds to each other
I am dear Harriot your affectionate / Friend 
Abigail Adams